United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1814
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Debra A. Gonzales-Barnett,               *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 19, 2010
                                 Filed: November 24, 2010
                                  ___________

Before WOLLMAN, BYE, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Debra Gonzales-Barnett was found to have violated the terms of her supervised
release by not being truthful to her probation officer, failing to disclose her criminal
history to her employer, and committing a violation of the law by stealing from her
employer. The district court1 sentenced Gonzales-Barnett to eighteen months’
imprisonment. She appeals, arguing her sentence was unreasonable based on the
parsimony principle and the sentencing factors under 18 U.S.C. § 3553(a). We affirm.



      1
        The Honorable John W. Lungstrum, United States District Judge for the
District of Kansas, sitting by designation.
      Pursuant to Chapter Seven of the United States Sentencing Guidelines Manual
(U.S.S.G.), Gonzales-Barnett’s recommended sentencing range was 8-14 months. See
U.S.S.G. § 7B1.4. At the revocation hearing, she argued for a less severe sentence
based on her husband’s kidney failure, her three dependent children between the ages
of nine and sixteen, including her twelve-year-old child who suffers from severe
asthma, in addition to the recent loss of her home caused by an electrical fire. After
discussing the § 3553(a) factors, the district court imposed concurrent sentences of
eighteen months on each count.

       We review a revocation sentence for reasonableness. United States v. Hergott,
562 F.3d 968, 970 (8th Cir. 2009). We consider the substantive reasonableness of a
sentence under a deferential abuse-of-discretion standard. United States v. Miller, 557
F.3d 910, 917 (8th Cir. 2009). “A court abuses its discretion if it ‘fails to consider a
relevant factor that should have received significant weight; . . . gives significant
weight to an improper or irrelevant factor; or . . . considers only the appropriate
factors but in weighing those factors commits a clear error of judgment.’” Id. (quoting
United States v. Mousseau, 517 F.3d 1044, 1048 (8th Cir. 2008)).

       Upon a thorough review of the record, we are satisfied the district court
considered and gave appropriate weight to the relevant § 3553(a) factors in
determining Gonzales-Barnett’s sentence. The court discussed the nature and
circumstances of the violations, the characteristics of the defendant, and the
sentencing objectives required under § 3553(a). For instance, the court took into
account Gonzales-Barnett’s similar crimes to the instant offense in the past which
resulted in little of consequence to her. See United States v. Kreitinger, 576 F.3d 500,
504 (8th Cir. 2009) (upholding a revocation sentence as reasonable where the court
considered the defendant’s serious criminal history and likelihood to recidivate).
Moreover, the court determined her to be a chronic liar, including committing perjury
during the revocation hearing in an attempt to influence the court’s findings. See
United States v. Rhodes, No. 09-3911, 2010 WL 2890590, at *2 (8th Cir. July 26,

                                          -2-
2010) (per curiam) (recognizing the district court’s belief as to the defendant having
committed perjury did enter into the substantive reasonableness of the sentence).

      Finally, the court explicitly took Gonzales-Barnett’s plea for leniency into
account by allowing her to self-report at a future date. While the imposed sentence
was greater than the advisory Guidelines range, the court was authorized to impose
a sentence of up to two years’ imprisonment because Gonzales-Barnett’s original
offenses were Class C and D felonies. See 18 U.S.C. § 3583(e)(3); United States v.
Thunder, 553 F.3d 605, 608-09 (8th Cir. 2009) (concluding an above-the-Guidelines
revocation sentence was not substantively unreasonable).

      Accordingly, we affirm Gonzales-Barnett’s sentence.
                     ______________________________




                                         -3-